   Case 1:19-cr-00296-KD-MU Document 40 Filed 08/05/21 Page 1 of 1                                    PageID #: 83




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA                                    )
                                                            )
vs.                                                         )       CRIMINAL NO. 19-00296-KD-MU
                                                            )
TYONNE M. FRAZIER,                                          )
                                                            )
       Defendant.                                           )



                                                       ORDER

       This action is before the Court on the Report and Recommendation on Defendant Tyonne Frazier’s

Spoken Request for Dismissal. (Doc. 36). After due and proper consideration of the issues raised, and a

de novo determination of those portions of the report and recommendation to which objection is made

(Doc. 39),1 the report and recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B),

is ADOPTED as the opinion of this Court.

       Accordingly, Defendant Frazier’s Spoken Request for Dismissal is DENIED.

       DONE and ORDERED this the 5th day of August 2021.


                                                   s/Kristi K. DuBose
                                                   KRISTI K. DuBOSE
                                                   CHIEF UNITED STATES DISTRICT JUDGE




       1
        Following the Magistrate Judge’s Report and Recommendation, Defendant Frazier filed a letter with this
       Court, dated July 27, 2021. (Doc. 39). The Court construes Defendant Frazier’s letter as an objection to the
       Report and Recommendation.


                                                            1
